UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 01/31/10 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Inflation Adjusted Securities Fund, covering the six-month period from August 1, 2009, through January 31, 2010. Fixed-income markets during the reporting period were highlighted by a broad-based rebound in security prices, as global credit markets healed and a global economic recovery gained momentum.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, profited the most in this more constructive environment. Consequently, the high yield and emerging market sovereign bond markets ranked among the fixed-income market leaders, while nominal U.S.Treasury securities and other traditional safe havens continued to lag on a relative performance basis. We believe investors probably will need to be more selective in 2010 as the risk trade runs its course. Instead, investment success over the foreseeable future is more likely to be delivered through a selective security evaluation process that favors high-quality, actively managed investments. Of course, your financial advisor is best suited to help you navigate through this developing economic cycle and recommend appropriate ways for you to seek potential opportunities while maintaining your future goals within the appropriate level of risk youre willing to accept. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation February 16, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2009, through January 31, 2010, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the six-month period ended January 31, 2010, Dreyfus Inflation Adjusted Securities Funds Institutional shares produced a total return of 6.51%, and the funds Investor shares returned 6.36%. 1 In comparison, the funds benchmark, the Barclays Capital U.S. Treasury Inflation Protected Securities Index (the Index), produced a total return of 6.51% for the same period. 2 Treasury Inflation Protected Securities (TIPS) fared relatively well over the reporting period when valuations rebounded from relatively low levels in the wake of a severe recession and banking crisis. Favorable supply-and-demand dynamics also supported relative performance in the TIPS market compared to nominal U.S. Treasury securities. The fund participated fully in the market rally, producing returns that were roughly in line with its benchmark. The Funds Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue this goal, the fund normally invests at least 80% of its assets in inflation-indexed securities, which are fixed-income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities. To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed-income securities not adjusted for inflation, including U.S. government bonds and notes, corporate bonds, mortgage-related securities and asset-backed securities. The fund seeks to keep its average effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) TIPS Rallied from Low Valuations The reporting period began well after the wake of a global banking crisis and deep recession that had produced steep declines among the various fixed income markets and other long-term asset classes. Investor sentiment continued to improve as the stimulative efforts put forth by the Federal Reserve and U.S. government gained traction. The recovery was particularly impressive for high yield bonds, investment-grade corporate bonds, emerging market debt securities and certain mortgage- and asset-backed securities. As a result, nominal U.S. Treasury securities gave back some of their earlier gains when investors turned to higher yielding fixed-income investments, but TIPS rallied as investors began to speculate that historically low interest rates and other economic stimuli might spark an acceleration of inflation sometime down the road. The rally was especially pronounced among TIPS with maturities of 10 years or less. In addition, the TIPS market was supported by relatively low issuance volumes during the reporting period. Intensifying investor demand and a limited supply of newly issued TIPS put additional upward pressure on prices. Security Selections Supported Relative Performance The fund benefited early in the reporting period from a focus on TIPS that had fallen to low valuations during the recession.As these securities reached fuller valuations, we shifted our strategy to emphasize maturity ranges that we believed would benefit most from revived inflation concerns as the U.S. economy recovered. Our analyses led us to focus on TIPS with 10-year maturities, which gained significantly more value than their longer term counterparts. In contrast, tactical management of the funds average duration had relatively little impact on performance during the reporting period. We mostly maintained the funds average duration in a range that was 4 in line with industry averages, but we occasionally moved to a modestly longer-than-average position to pursue opportunities stemming from market volatility. Positioned for a Changing Market Environment As of January 31, TIPS valuations have reached levels we consider somewhat richly valued. In addition, the U.S. Department of the Treasury has announced plans to increase the frequency and amount of TIPS issuance, including a new series of 30-year securities. Meanwhile, the Fed has repeatedly indicated that it intends to leave short-term interest rates at todays low levels for an extended period.Therefore, we currently intend to maintain the funds generally neutral average duration, which should enable us to focus more on security selection opportunities as market conditions evolve. In our view, these are prudent strategies as a sub-par economic recovery continues to fuel volatility in the U.S. bond market. February 16, 2010 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect through December 1, 2009, at which time it was terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Treasury Inflation Protected Securities Index is a sub-index of the U.S.Treasury component of the Barclays Capital U.S. Government Index. Securities in the Barclays Capital U.S.Treasury Inflation Protected Securities Index are dollar- denominated, non-convertible, publicly issued, fixed-rate, investment-grade (Moodys Baa3 or better) U.S.Treasury inflation notes, with at least one year to final maturity and at least $100 million par amount outstanding. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from August 1, 2009 to January 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2010 Investor Shares Institutional Shares Expenses paid per $1,000  $ 3.38 $ 1.98 Ending value (after expenses) $1,063.60 $1,065.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2010 Investor Shares Institutional Shares Expenses paid per $1,000  $ 3.31 $ 1.94 Ending value (after expenses) $1,021.93 $1,023.29  Expenses are equal to the funds annualized expense ratio of .65% for Investor shares and .38% for Institutional shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2010 (Unaudited) Principal Bonds and Notes98.3% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.63%, 4/15/13 2,655,749 a 2,726,501 1.38%, 7/15/18 887,770 a,b 906,497 1.63%, 1/15/15 5,273,515 a,b 5,549,141 1.75%, 1/15/28 1,672,780 a,b 1,636,188 1.88%, 7/15/15 4,765,350 a,b 5,084,776 1.88%, 7/15/19 4,771,701 a 5,047,939 2.00%, 1/15/14 4,791,826 a,b 5,123,511 2.00%, 7/15/14 6,467,762 a 6,936,170 2.00%, 1/15/16 5,394,857 a,b 5,780,924 2.00%, 1/15/26 5,952,878 a,b 6,097,979 2.38%, 4/15/11 4,008,358 a,b 4,159,922 2.38%, 1/15/17 1,431,988 a 1,569,928 2.38%, 1/15/25 2,471,894 a,b 2,664,818 2.38%, 1/15/27 1,314,002 a,b 1,410,088 2.50%, 7/15/16 6,694,501 a 7,398,990 2.50%, 1/15/29 4,206,396 a 4,598,117 2.63%, 7/15/17 4,102,824 a,b 4,582,342 3.00%, 7/15/12 7,080,194 a 7,675,929 3.38%, 1/15/12 1,510,606 a 1,625,908 3.63%, 4/15/28 5,738,912 a,b 7,214,891 3.88%, 4/15/29 3,888,319 a,b 5,090,051 Total Bonds and Notes (cost $89,380,296) Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,322,000) 2,322,000 c The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned9.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $8,922,126) 8,922,126 c Total Investments (cost $100,624,422) 110.2% Liabilities, Less Cash and Receivables (10.2%) Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At January 31, 2010, the total market value of the funds securities on loan is $28,170,737 and the total market value of the collateral held by the fund is $33,549,763, consisting of cash collateral of $8,922,126 and U.S. Government and Agency securities valued at $24,627,637. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 98.3 Money Market Investments 11.9  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES January 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $28,170,737)Note 1(b): Unaffiliated issuers 89,380,296 92,880,610 Affiliated issuers 11,244,126 11,244,126 Cash 153,390 Receivable for investment securities sold 2,981,822 Receivable for shares of Common Stock subscribed 958,193 Dividends and interest receivable 213,647 Prepaid expenses 18,822 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 41,059 Liability for securities on loanNote 1(b) 8,922,126 Payable for investment securities purchased 4,925,466 Payable for shares of Common Stock redeemed 39,635 Accrued expenses 26,915 Net Assets ($) Composition of Net Assets ($): Paid-in capital 92,225,009 Accumulated undistributed investment incomenet 331,735 Accumulated net realized gain (loss) on investments (1,561,649) Accumulated gross unrealized appreciation on investments 3,500,314 Net Assets ($) Net Asset Value Per Share Investor Shares Institutional Shares Net Assets ($) 42,779,378 51,716,031 Shares Outstanding 3,393,942 4,104,290 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended January 31, 2010 (Unaudited) Investment Income ($): Income: Interest 1,412,138 Income from securities lendingNote 1(b) 7,078 Dividends; Affiliated issuers 376 Total Income Expenses: Management feeNote 3(a) 117,268 Shareholder servicing costsNote 3(b) 79,221 Auditing fees 19,184 Registration fees 16,162 Custodian feesNote 3(b) 6,192 Prospectus and shareholders reports 5,856 Legal fees 1,035 Directors fees and expensesNote 3(c) 817 Loan commitment feesNote 2 345 Interest expenseNote 2 173 Miscellaneous 6,962 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (46,265) Lessreduction in fees due to earnings creditsNote 1(b) (605) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (69,308) Net unrealized appreciation (depreciation) on investments 3,547,661 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2010 Year Ended (Unaudited) July 31, 2009 Operations ($): Investment incomenet 1,213,247 372,684 Net realized gain (loss) on investments (69,308) (1,491,794) Net unrealized appreciation (depreciation) on investments 3,547,661 1,087,356 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Investor Shares (442,668) (378,508) Institutional Shares (438,347) (219,791) Net realized gain on investments: Investor Shares  (217,001) Institutional Shares  (125,345) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 11,205,069 26,339,642 Institutional Shares 30,938,031 19,491,115 Dividends reinvested: Investor Shares 425,411 587,130 Institutional Shares 145,108 277,721 Cost of shares redeemed: Investor Shares (11,552,045) (12,547,868) Institutional Shares (5,610,909) (8,611,199) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 65,134,159 40,570,017 End of Period Undistributed (distributions in excess of) investment incomenet 331,735 (497) The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended January 31, 2010 Year Ended (Unaudited) July 31, 2009 Capital Share Transactions: Investor Shares Shares sold 906,438 2,236,422 Shares issued for dividends reinvested 34,055 49,400 Shares redeemed (933,161) (1,080,612) Net Increase (Decrease) in Shares Outstanding Institutional Shares Shares sold 2,490,886 1,668,857 Shares issued for dividends reinvested 11,607 23,554 Shares redeemed (450,918) (756,913) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended January 31, 2010 Year Ended July 31, Investor Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.98 12.30 11.67 11.69 12.34 12.25 Investment Operations: Investment incomenet a .17 .08 .79 .21 .26 .25 Net realized and unrealized gain (loss) on investments .58 (.14) .48 .27 (.06) .40 Total from Investment Operations .75 (.06) 1.27 .48 .20 .65 Distributions: Dividends from investment incomenet (.13) (.16) (.64) (.50) (.71) (.56) Dividends from net realized gain on investments  (.10)   (.14)  Total Distributions (.13) (.26) (.64) (.50) (.85) (.56) Net asset value, end of period 12.60 11.98 12.30 11.67 11.69 12.34 Total Return (%) 6.36 b (.54) 11.01 4.24 1.51 5.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 c .87 1.04 2.10 1.88 1.74 Ratio of net expenses to average net assets .65 c .55 .55 .53 .55 .55 Ratio of net investment income to average net assets 2.77 c .73 6.39 1.83 2.18 2.00 Portfolio Turnover Rate 39.99 b 77.13 90.18 18.17 60.82 118.91 Net Assets, end of period ($ x 1,000) 42,779 40,557 26,830 2,538 3,269 3,009 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2010 Year Ended July 31, Institutional Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.97 12.30 11.66 11.68 12.35 12.25 Investment Operations: Investment incomenet a .22 .11 .84 .24 .29 .28 Net realized and unrealized gain (loss) on investments .56 (.15) .48 .26 (.07) .41 Total from Investment Operations .78 (.04) 1.32 .50 .22 .69 Distributions: Dividends from investment incomenet (.15) (.19) (.68) (.52) (.75) (.59) Dividends from net realized gain on investments  (.10)   (.14)  Total Distributions (.15) (.29) (.68) (.52) (.89) (.59) Net asset value, end of period 12.60 11.97 12.30 11.66 11.68 12.35 Total Return (%) 6.51 b (.30) 11.29 4.47 1.82 5.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .45 c .55 .77 1.83 1.63 1.49 Ratio of net expenses to average net assets .38 c .30 .30 .28 .30 .30 Ratio of net investment income to average net assets 3.51 c .98 6.68 2.08 2.43 2.26 Portfolio Turnover Rate 39.99 b 77.13 90.18 18.17 60.82 118.91 Net Assets, end of period ($ x 1,000) 51,716 24,577 13,740 2,693 3,463 3,405 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the fund) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective seeks returns that exceed the rate of inflation.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge.The fund is authorized to issue 500 million shares of $.001 par value Common Stock in each of the following classes of shares: Investor and Institutional. Investor shares are subject to a shareholder services plan. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, the minimum initial investment and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures and options transactions, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, and are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized 16 cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of January 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury  92,880,610  Mutual Funds 11,244,126   In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash man- 18 agement fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended January 31, 2010, The Bank of New York Mellon earned $3,811 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended July 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $47,768 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to July 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2009 was as follows: ordinary income $940,645. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 20 The average amount of borrowings outstanding under the Facilities during the period ended January 31, 2010, was approximately $24,500 with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .30% of the value of the funds average daily net assets and is payable monthly. The Manager had undertaken from August 1, 2009 through December 1, 2009, that if, the aggregate expenses of the fund (exclusive of taxes, brokerage fees, interest expense, commitment fees on borrowings, shareholder services plan fees and extraordinary expenses) exceeded an annual rate of .30% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager would bear, such excess expense. The reduction in management fee, pursuant to the undertaking, amounted to $46,265 during the period ended January 31, 2010. (b) Under the Investor Shares Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of Investor Shares average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2010, Investor Shares were charged $53,539 pursuant to the Shareholder Services Plan. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended January 31, 2010, the fund was charged $8,660 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended January 31, 2010, the fund was charged $605 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended January 31, 2010, the fund was charged $6,192 pursuant to the custody agreement. During the period ended January 31, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $22,821, shareholder services plan fees $9,093, custodian fees $1,516, chief compliance officer fees $5,568 and transfer agency per account fees $2,061. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended January 31, 2010, amounted to $54,766,576 and $30,871,855, respectively. 22 The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended January 31, 2010 were as follows: Affiliated Investment Value Value % of Net Company 7/31/2009 ($) Purchases ($) Sales ($) 1/31/2010 ($) Assets Dreyfus Institutional Preferred Plus Money Market Fund 57,000 29,304,000 27,039,000 2,322,000 2.5 Dreyfus Institutional Cash Advantage Plus Fund 25,842,012 20,103,372 37,023,258 8,922,126 9.4 Total The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010. These disclosures did not impact the notes to the financial statements. At January 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 23 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 32 Statement of Financial Futures 33 Statement of Options Written 34 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 38 Financial Highlights 42 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Intermediate Term Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Intermediate Term Income Fund,covering the six-month period from August 1,2009, through January 31, 2010. Fixed-income markets during the reporting period were highlighted by a broad-based rebound in security prices, as global credit markets healed and a global economic recovery gained momentum.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, profited the most in this more constructive environment. Consequently, the high yield and emerging market sovereign bond markets ranked among the fixed-income market leaders, while nominal U.S.Treasury securities and other traditional safe havens continued to lag on a relative performance basis. We believe investors probably will need to be more selective in 2010 as the risk trade runs its course. Instead, investment success over the foreseeable future is more likely to be delivered through a selective security evaluation process that favors high-quality, actively managed investments. Of course, your financial advisor is best suited to help you navigate through this developing economic cycle and recommend appropriate ways for you to seek potential opportunities while maintaining your future goals within the appropriate level of risk youre willing to accept. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation February 16, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2009, through January 31, 2010, as provided by Kent Wosepka, Portfolio Manager Fund and Market Performance Overview For the six-month period ended January 31, 2010, Dreyfus Intermediate Term Income Funds Class A shares produced a total return of 7.88%, Class B shares returned 7.64%, Class C shares returned 7.45% and Class I shares returned 8.03%. 1 In comparison, the funds benchmark, the Barclays Capital U.S. Aggregate Bond Index, achieved a total return of 3.87% for the same period. 2 Higher yielding sectors of the U.S. bond market continued to rally during the reporting period as credit markets thawed and the U.S. economy gradually recovered.The fund produced higher returns than its benchmark over the reporting period, primarily due to its overweight exposure to investment-grade corporate bonds, high yield bonds, commercial mortgages and asset-backed securities. The Funds Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue this goal, the fund normally invests at least 80% of its assets in fixed-income securities of U.S. and foreign issuers rated at least investment grade or the unrated equivalent as determined by Dreyfus. These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities and foreign bonds. Typically, the fund can be expected to have an average effective maturity ranging from five to 10 years, and an average effective duration ranging between three and eight years. For additional yield, the fund may invest up to 20% of its assets in fixed-income securities rated below investment grade. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Bond Market Rallied as the U.S. Economy Recovered The reporting period began well after the wake of a global banking crisis and deep recession that had produced steep declines among the various fixed income markets and other long-term asset classes. Investor sentiment continued to improve as the stimulative efforts put forth by the Federal Reserve and U.S. government gained traction. The recovery was particularly impressive for high yield bonds, investment-grade corporate bonds, emerging market debt securities and certain mortgage- and asset-backed securities.Within the U.S.Treasury market, short- and intermediate-term bonds generally rallied while long-term bonds lost a modest degree of value, on average, due to a revival of concerns regarding potential inflation down the road. Sector Allocation Strategy Produced Strong Results The fund benefited in this environment from its underweight exposure to U.S.Treasury securities and overweight positions in investment-grade corporate bonds, high yield bonds, commercial mortgage-backed securities and asset-backed securities.The funds holdings in the investment-grade corporate sector were broadly diversified across industry groups to mitigate some of the risk inherent in an emphasis on bonds rated triple-B, the lowest and top-performing investment-grade credit tier during the reporting period. The fund received particularly strong results from bonds issued by electric utilities and recovering banks.The funds holdings of high yield bonds emphasized issuers in non-cyclical industry groups, including the health care and utilities industry sectors. We focused on high yield issuers that we believed had sound underlying assets.The funds positions in commercial mortgages focused on AAA-rated securities that were independently evaluated by our credit analysts. The fund also benefited from high-quality asset-backed securities backed by automobile loans and credit card receivables. In order to balance an underweight position in U.S. Treasury securities, we generally maintained the funds average duration in a range that was slightly longer than that of the benchmark. In addition, the 4 fund benefited from a mild emphasis on bonds with maturities in the five-year range, where the rally was relatively robust. Maintaining a Disciplined Approach to Security Selection As of the reporting periods end, we believe that higher yielding bonds have room for further gains while a sub-par U.S. economic recovery continues to gain momentum. However, we are aware that the bulk of the bond market rally probably is behind us, and we expect the Fed to pare back some of its remedial programs in 2010.Therefore, we believe that security selection will become a more critical determinant of fund performance over the foreseeable future, an environment to which our research-intensive approach may be particularly well suited. As market conditions change, we are prepared to adjust our strategies, including potentially reducing the funds exposure to higher-yielding bonds in favor of U.S.Treasury securities and U.S. government agency securities. February 16, 2010 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided for the funds Class A shares and Class I shares reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an undertaking in effect through December 31, 2009, at which time it was terminated. Had these expenses not been absorbed, the funds Class A and Class I shares returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Term Income Fund from August 1, 2009 to January 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 4.51 $ 7.12 $ 8.63 $ 2.94 Ending value (after expenses) $1,078.80 $1,076.40 $1,074.50 $1,080.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2010 Class A Class B Class C Class I Expenses paid per $1,000  $ 4.38 $ 6.92 $ 8.39 $ 2.85 Ending value (after expenses) $1,020.87 $1,018.35 $1,016.89 $1,022.38 Expenses are equal to the funds annualized expense ratio of .86% for Class A, 1.36% for Class B, 1.65% for Class C and .56% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS January 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes112.4% Rate (%) Date Amount ($) Value ($) Advertising.2% Lamar Media, Gtd. Notes 8/15/15 a Agriculture.7% Altria Group, Gtd. Notes 11/10/18 Philip Morris International, Sr. Unscd. Notes 5/16/18 Asset-Backed Ctfs./ Auto Receivables2.7% Americredit Automobile Receivables Trust, Ser. 2006-RM, Cl. A2 8/8/11 Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A3A 5/7/12 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 9/9/13 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. C 2/10/14 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 3/8/16 b Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. D 5/15/12 b Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. D 9/16/13 b Capital One Auto Finance Trust, Ser. 2007-B, Cl. A3B 4/15/12 c Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 4/16/12 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 9/15/12 Ford Credit Auto Owner Trust, Ser. 2007-B, Cl. B 11/15/12 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 12/15/13 b Ford Credit Auto Owner Trust, Ser. 2006-B, Cl. D 2/15/13 b Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5/15/13 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables (continued) JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 7/15/15 b Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 10/22/12 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 2/20/13 Asset-Backed Ctfs./Credit Cards.1% GE Capital Credit Card Master Note Trust, Ser. 2005-1, Cl. B 3/15/13 c Asset-Backed Ctfs./ Home Equity Loans2.1% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 1/25/34 c Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 4/28/39 c Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 10/25/35 c Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 5/25/35 c Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 11/25/34 c Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 8/25/35 c CS First Boston Mortgage Securities, Ser. 2005-FIX1, Cl. A5 5/25/35 c First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 3/25/35 c Home Equity Asset Trust, Ser. 2005-2, Cl. M1 7/25/35 c JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. AF1B 10/25/36 c Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 1/25/36 c Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 12/27/33 c Option One Mortgage Loan Trust, Ser. 2004-2, Cl. M2 5/25/34 c 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Residential Asset Mortgage Products, Ser. 2005-RS2, Cl. M2 2/25/35 c Residential Asset Mortgage Products, Ser. 2005-RS2, Cl. M3 2/25/35 c Residential Asset Mortgage Products, Ser. 2003-RS9, Cl. MI1 10/25/33 c Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 11/25/35 c Securitized Asset Backed Receivables, Ser. 2004-OP2, Cl. M2 8/25/34 c Asset-Backed Ctfs./ Manufactured Housing.3% Green Tree Financial, Ser. 1994-7, Cl. M1 3/15/20 Origen Manufactured Housing, Ser. 2005-B, Cl. A2 12/15/18 Origen Manufactured Housing, Ser. 2005-B, Cl. M2 1/15/37 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 3/7/29 c Automobiles.3% Goodyear Tire & Rubber, Gtd. Notes 12/1/11 a Banks5.8% BAC Capital Trust XIV, Gtd. Notes 12/31/49 c Barclays Bank, Sr. Unscd. Notes, Ser. 1 9/22/16 Barclays Bank, Sr. Unscd. Notes 5/22/19 Barclays Bank, Sub. Notes 6/12/21 b Citigroup, Sr. Unscd. Notes 4/11/13 Citigroup, Sr. Unscd. Notes 5/15/18 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Goldman Sachs Group, Sub. Notes 1/15/17 Goldman Sachs Group, Sub. Notes 10/1/37 JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/18 Lloyds TSB Bank, Bank Gtd. Notes 1/13/20 b M&T Bank, Sr. Unscd. Bonds 5/24/12 a Manufacturers & Traders Trust, Sub. Notes 12/28/20 c Morgan Stanley, Sr. Unscd. Notes 3/1/13 Morgan Stanley, Sr. Unscd. Notes 8/31/12 Morgan Stanley, Sr. Unscd. Notes 4/1/12 NB Capital Trust IV, Gtd. Cap. Secs. 4/15/27 Northern Trust, Sr. Unscd. Notes 8/29/11 PNC Funding, Bank Gtd. Notes 6/10/19 Sovereign Bancorp, Sr. Unscd. Notes 9/1/10 c UBS AG Stamford, Sr. Unscd. Notes 1/15/15 USB Capital IX, Gtd. Notes 10/29/49 c Wells Fargo Capital XIII, Gtd. Secs. 12/29/49 c Building & Construction.3% Masco, Sr. Unscd. Notes 3/12/10 c Chemicals.5% Dow Chemical, Sr. Unscd. Notes 5/15/19 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Chemicals (continued) Lubrizol, Sr. Unscd. Notes 2/1/19 Praxair, Sr. Unscd. Notes 11/15/14 Praxair, Sr. Unscd. Notes 11/1/16 Commercial & Professional Services1.2% Aramark, Gtd. Notes 2/1/15 a Ceridian, Sr. Unscd. Notes 11/15/15 c ERAC USA Finance, Gtd. Notes 5/1/15 b ERAC USA Finance, Gtd. Notes 10/15/17 b ERAC USA Finance, Gtd. Notes 10/15/37 b Iron Mountain, Sr. Sub. Notes 8/15/21 Commercial Mortgage Pass-Through Ctfs.9.8% Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 4/25/36 b,c Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 1/25/37 b,c Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 4/25/34 b,c Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. A2 11/25/35 b,c Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. M6 4/25/36 b,c Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. M5 1/25/36 b,c Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B1 11/25/35 b,c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bayview Commercial Asset Trust, Ser. 2004-1, Cl. M2 4/25/34 b,c Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 7/25/36 b,c Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 4/25/36 b,c Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B3 7/25/36 b,c Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B3 4/25/36 b,c Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 11/25/35 b,c Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 1/25/36 b,c Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 8/13/39 c Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A2 7/11/42 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 2/13/42 c Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 7/11/42 Bear Stearns Commercial Mortgage Securities, Ser. 2005-PW10, Cl. A4 12/11/40 c Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 1/12/45 c Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 9/11/41 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 9/11/38 c Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 9/11/42 c Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 12/10/49 c Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 5/15/23 b,c 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Crown Castle Towers, Ser. 2006-1A, Cl. AFX 11/15/36 b Crown Castle Towers, Ser. 2006-1A, Cl. B 11/15/36 b Crown Castle Towers, Ser. 2006-1A, Cl. C 11/15/36 b Crown Castle Towers, Ser. 2006-1A, Cl. D 11/15/36 b Crown Castle Towers, Ser. 2006-1A, Cl. E 11/15/36 b CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 7/15/36 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 8/15/38 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 8/15/38 c CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 8/15/38 c CS First Boston Mortgage Securities, Ser. 2001-CF2, Cl. G 2/15/34 b First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 1/12/43 GMAC Commercial Mortgage Securities, Ser. 2004-C3, Cl. A3 12/10/41 GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4/10/40 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 3/6/20 b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 3/6/20 b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 3/6/20 b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 3/6/20 b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 3/6/20 b,c The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3/6/20 b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 3/6/20 b,c Greenwich Capital Commercial Funding, Ser. 2004-GG1, Cl. A7 6/10/36 c JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 1/12/38 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 12/15/44 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 12/5/27 b JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 12/5/27 b,c LB Commercial Conduit Mortgage Trust, Ser. 1999-C1, Cl. B 6/15/31 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 10/15/29 LB-UBS Commercial Mortgage Trust, Ser. 2005-C3, Cl. A5 7/15/30 Merrill Lynch Mortgage Trust, Ser. 2003-KEY1, Cl. A2 11/12/35 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 1/12/44 c Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 11/12/37 c Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 11/12/37 c Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A4 1/12/44 c Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 7/12/34 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6/12/46 c 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 12/15/43 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 6/11/42 c Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 7/15/33 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 2/15/31 SBA CMBS Trust, Ser. 2006-1A, Cl. A 11/15/36 b SBA CMBS Trust, Ser. 2006-1A, Cl. D 11/15/36 b TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 8/15/39 c Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 10/15/41 Diversified Financial Services7.7% American Express Credit, Sr. Unscd. Notes 8/25/14 American Express Credit, Sr. Unscd. Notes, Ser. C 8/20/13 American Express, Sr. Unscd. Notes 5/20/14 Ameriprise Financial, Jr. Sub. Notes 6/1/66 c BSKYB Finance UK, Gtd. Notes 10/15/35 b Capital One Bank USA, Sub. Notes 7/15/19 Caterpillar Financial Services, Sr. Unscd. Notes 2/15/19 Countrywide Home Loans, Gtd. Notes, Ser. L 3/22/11 Credit Suisse Guernsey, Jr. Sub. Notes 12/29/49 c Credit Suisse USA, Gtd. Notes 8/16/11 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Discover Financial Services, Sr. Unscd. Notes 7/15/19 FCE Bank, Sr. Unscd. Notes 1/16/12 Ford Motor Credit, Sr. Unscd. Notes 12/15/16 a Fresenius US Finance II, Gtd. Notes 7/15/15 b General Electric Capital, Sr. Unscd. Notes 10/19/12 General Electric Capital, Sr. Unscd. Notes 5/1/18 Harley-Davidson Funding, Gtd. Notes 12/15/14 b Hutchison Whampoa International, Gtd. Notes 9/11/19 b Hutchison Whampoa International, Gtd. Notes 4/9/19 b Invesco, Gtd. Notes 2/27/13 Invesco, Gtd. Notes 12/15/14 Invesco, Gtd. Notes 4/17/12 Jefferies Group, Sr. Unscd. Notes 6/8/14 Jefferies Group, Sr. Unscd. Debs. 1/15/36 Jefferies Group, Sr. Unscd. Notes 3/15/12 Leucadia National, Sr. Unscd. Notes 8/15/13 Leucadia National, Sr. Unscd. Notes 3/15/17 MBNA Capital, Gtd. Cap. Secs., Ser. A 12/1/26 MBNA, Sr. Unscd. Notes 3/1/13 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Merrill Lynch & Co., Sr. Unscd. Notes, Ser. C 2/8/10 Merrill Lynch & Co., Sub. Notes 5/2/17 Merrill Lynch & Co., Sr. Unscd. Notes 8/28/17 Nisource Capital Markets, Sr. Unscd. Notes 3/27/17 Pearson Dollar Finance Two, Gtd. Notes 5/6/18 b Reynolds Group, Sr. Scd. Notes 10/15/16 b Electric Utilities3.0% AES, Sr. Unscd. Notes 10/15/15 a AES, Sr. Unscd. Notes 10/15/17 a Cleveland Electric Illuminating, Sr. Unscd. Notes 4/1/17 Commonwealth Edison, First Mortgage Bonds 9/15/17 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 12/1/16 Consumers Energy, First Mortgage Bonds, Ser. O 2/15/12 a Consumers Energy, First Mortgage Bonds 9/15/19 Duke Energy Carolinas, Sr. Unscd. Notes 11/30/12 Enel Finance International, Gtd. Notes 1/15/13 b Enel Finance International, Gtd. Bonds 9/15/17 b FirstEnergy, Sr. Unscd. Notes, Ser. B 11/15/11 FPL Group Capital, Gtd. Debs. 9/1/11 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) IPALCO Enterprises, Sr. Scd. Notes 11/14/11 c National Grid, Sr. Unscd. Notes 8/1/16 Nevada Power, Mortgage Notes 8/1/18 Nevada Power, Mortgage Notes, Ser. R 7/1/37 NiSource Finance, Gtd. Notes 9/15/17 NiSource Finance, Gtd. Notes 3/15/18 NiSource Finance, Gtd. Notes 11/15/10 NRG Energy, Gtd. Notes 1/15/17 Pepco Holdings, Sr. Unscd. Notes 6/1/10 c Sierra Pacific Power, Mortgage Notes, Ser. P 7/1/37 Entertainment.3% Penn National Gaming, Sr. Sub. Notes 8/15/19 b Environmental Control1.1% Allied Waste North America, Gtd. Notes, Ser. B 5/15/16 Allied Waste North America, Gtd. Notes 3/15/15 Republic Services, Gtd. Notes 9/15/19 b Veolia Environnement, Sr. Unscd. Notes 6/3/13 Waste Management, Sr. Unscd. Notes 7/15/28 Waste Management, Gtd. Notes 3/11/19 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages2.0% Anheuser-Busch InBev Worldwide, Gtd. Notes 1/15/39 b Delhaize Group, Gtd. Notes 6/15/17 a Diageo Capital, Gtd. Notes 1/15/14 Kraft Foods, Sr. Unscd. Notes 2/11/13 Kraft Foods, Sr. Unscd. Notes 2/1/38 Stater Brothers Holdings, Gtd. Notes 4/15/15 Stater Brothers Holdings, Gtd. Notes 6/15/12 Foreign/Governmental1.1% Banco Nacional de Desenvolvimiento Economico e Social, Notes 7/12/20 b Federal Republic of Brazil, Sr. Unscd. Bonds 1/17/17 Province of Quebec Canada, Unscd. Notes 5/26/15 a State of Qatar, Sr. Notes 1/20/15 b United Mexican States, Sr. Unscd. Notes 1/15/17 Health Care2.6% Bausch & Lomb, Sr. Unscd. Notes 11/1/15 Biomet, Gtd. Notes 10/15/17 Boston Scientific, Sr. Unscd. Notes 1/15/20 Boston Scientific, Sr. Unscd. Notes 11/15/15 c Boston Scientific, Sr. Unscd. Notes 1/15/40 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Community Health Systems, Gtd. Notes 7/15/15 Davita, Gtd. Notes 3/15/13 HCA, Sr. Unscd. Notes 10/1/12 HCA, Sr. Unscd. Notes 7/15/13 HCA, Sr. Unscd. Notes 2/1/11 HCA, Sr. Unscd. Notes 9/1/10 Quest Diagnostic, Gtd. Notes 1/30/40 Wyeth, Gtd. Notes 3/15/11 c Manufacturing.3% Bombardier, Sr. Unscd. Notes 11/15/14 b Siemens Financieringsmaatschappij, Gtd. Notes 10/17/16 b Media5.1% Cablevision Systems, Sr. Unscd. Notes, Ser. B 4/15/12 c Clear Channel Worldwide, Gtd. Notes 12/15/17 a,b Clear Channel Worldwide, Gtd. Notes 12/15/17 b Comcast, Gtd. Notes 11/15/17 Cox Communications, Sr. Unscd. Notes 6/1/18 a,b CSC Holdings, Sr. Unscd. Notes 4/15/14 b 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) CSC Holdings, Sr. Unscd. Notes 2/15/19 a,b DirecTV Holdings, Gtd. Notes 10/1/19 b DirecTV Holdings, Gtd. Notes 5/15/16 Discovery Communications, Gtd. Notes 8/15/19 Dish DBS, Gtd. Notes 5/31/15 News America Holdings, Gtd. Debs. 10/30/25 News America, Gtd. Notes 3/1/37 News America, Gtd. Notes 11/15/37 News America, Gtd. Debs. 11/30/28 Reed Elsevier Capital, Gtd. Notes 6/15/12 Time Warner Cable, Gtd. Notes 5/1/17 Time Warner Cable, Gtd. Notes 7/1/18 Time Warner, Gtd. Notes 11/15/16 Time Warner, Gtd. Notes 4/15/11 Mining1.0% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 4/1/17 Rio Tinto Finance USA, Gtd. Notes 7/15/13 Teck Resources, Sr. Scd. Notes 5/15/16 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Mining (continued) Teck Resources, Sr. Scd. Notes 5/15/19 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5/15/12 Xerox, Sr. Unscd. Notes 5/15/13 Xerox, Sr. Unscd. Notes 5/15/14 Oil & Gas2.2% Chesapeake Energy, Gtd. Notes 2/15/15 EQT, Sr. Unscd. Notes 6/1/19 Husky Energy, Sr. Unscd. Notes 12/15/19 Marathon Oil, Sr. Unscd. Notes 2/15/19 Newfield Exploration, Sr. Sub. Notes 5/15/18 Petro-Canada, Sr. Unscd. Notes 5/15/38 Petrohawk Energy, Gtd. Notes 6/1/15 Petrohawk Energy, Gtd. Notes 7/15/13 Petrohawk Energy, Gtd. Notes 8/1/14 Range Resouces, Gtd. Notes 5/15/19 Sempra Energy, Sr. Unscd. Notes 6/1/16 Valero Energy, Gtd. Notes 3/15/19 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Packaging & Containers.2% Crown Americas, Gtd. Notes 11/15/13 a Crown Americas, Gtd. Notes 11/15/15 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 1/15/15 b Georgia-Pacific, Gtd. Notes 5/1/16 b Pipelines1.2% ANR Pipeline, Sr. Unscd. Notes 6/1/25 El Paso Natural Gas, Sr. Unscd. Notes 4/15/17 El Paso, Sr. Unscd. Notes 6/15/17 El Paso, Sr. Unscd. Notes 2/15/16 Kinder Morgan Energy Partners, Sr. Unscd. Notes 2/15/20 Plains All American Pipeline, Gtd. Notes 1/15/20 Property & Casualty Insurance2.6% ACE INA Holdings, Gtd. Notes 2/15/17 a ACE INA Holdings, Gtd. Notes 3/15/18 a Allstate, Sr. Unscd. Debs 5/15/18 Cincinnati Financial, Sr. Unscd. Notes 11/1/34 Cincinnati Financial, Sr. Unscd. Debs. 5/15/28 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Hanover Insurance Group, Sr. Unscd. Notes 10/15/25 HUB International Holdings, Sr. Sub. Notes 6/15/15 b Jackson National Life Global Funding, Sr. Scd. Notes 5/8/13 b Lincoln National, Sr. Unscd. Notes 3/12/10 c Lincoln National, Sr. Unscd. Notes 2/15/20 MetLife, Sr. Unscd. Notes 2/15/19 Metropolitan Life Global Funding I, Sr. Scd. Notes 4/10/13 b Nippon Life Insurance, Sub. Notes 8/9/10 b Principal Financial Group, Gtd. Notes 5/15/19 Prudential Financial, Sr. Unscd. Notes 9/17/15 Willis North America, Gtd. Notes 3/28/17 Willis North America, Gtd. Notes 9/29/19 Real Estate4.2% Arden Realty, Gtd. Notes 3/1/15 Boston Properties, Sr. Unscd. Notes 6/1/15 Boston Properties, Sr. Unscd. Notes 4/15/15 Boston Properties, Sr. Unscd. Notes 1/15/13 Duke Realty, Sr. Unscd. Notes 8/15/12 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) ERP Operating, Sr. Unscd. Notes 6/15/17 Federal Realty Investment Trust, Sr. Unscd. Notes 12/1/13 Federal Realty Investment Trust, Sr. Unscd. Bonds 6/1/16 Federal Realty Investment Trust, Sr. Unscd. Notes 7/15/12 Federal Realty Investment Trust, Sr. Unscd. Notes 1/15/17 Healthcare Realty Trust, Sr. Unscd. Notes 4/1/14 Healthcare Realty Trust, Sr. Unscd. Notes 5/1/11 HRPT Properties Trust, Sr. Unscd. Notes 3/16/11 c Liberty Property, Sr. Unscd. Notes 12/15/16 Liberty Property, Sr. Unscd. Notes 10/1/17 Mack-Cali Realty, Sr. Unscd. Notes 4/15/10 Mack-Cali Realty, Sr. Unscd. Notes 1/15/15 Mack-Cali Realty, Sr. Unscd. Notes 1/15/12 Mack-Cali Realty, Sr. Unscd. Notes 1/15/16 a National Retail Properties, Sr. Unscd. Notes 12/15/15 Prologis, Sr. Unscd. Notes 5/15/18 Regency Centers, Gtd. Notes 8/1/15 Regency Centers, Gtd. Notes 6/15/17 Simon Property Group, Sr. Unscd. Notes 8/15/10 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Simon Property Group, Sr. Unscd. Notes 2/1/40 WEA Finance, Gtd. Notes 4/15/18 b WEA Finance, Gtd. Notes 6/2/14 b Residential Mortgage Pass-Through Ctfs..4% Impac CMB Trust, Ser. 2005-8, Cl. 2M2 2/25/36 c Impac CMB Trust, Ser. 2005-8, Cl. 2M3 2/25/36 c Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 5/25/36 c Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 4/28/24 b,c Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 3/25/19 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 4/30/30 c Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 10/25/37 b,c Retail.9% Autozone, Sr. Unscd. Notes 1/15/15 CVS Pass-Through Trust, Pass Thru Certificates 7/10/31 b Home Depot, Sr. Unscd. Notes 12/16/36 Staples, Gtd. Notes 1/15/14 State/Territory General Obligations2.5% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory General Obligations (continued) Illinois GO 1/1/15 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 New York City, GO (Build America Bonds) 12/1/36 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6/1/27 State of California Build America Taxable Various Purpose, Bonds 4/1/39 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/23 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 6/1/47 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/23 Steel.3% Arcelormittal, Sr. Unscd. Bonds 6/1/19 Technology.1% Sungard Data Systems, Gtd. Notes 8/15/15 a Sungard Data Systems, Gtd. Notes 5/15/15 Telecommunications2.9% AT & T, Sr. Unscd. Notes 5/15/18 CC Holdings, Sr. Scd. Notes 5/1/17 b The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Cellco Partnership, Sr. Unscd. Notes 2/1/14 Intelsat Jackson Holdings, Gtd. Notes 6/15/16 Intelsat Subsidiary Holding, Gtd. Notes 1/15/15 b Telecom Italia Capital, Gtd. Notes 11/15/13 Telecom Italia Capital, Gtd. Notes 10/1/15 Telecom Italia Capital, Gtd. Notes 6/4/38 Verizon Communications, Sr. Unscd. Notes 4/1/19 Verizon Communications, Sr. Unscd. Notes 4/1/39 Wind Acquisition Finance, Gtd. Notes 7/15/17 b Textiles.3% Mohawk Industries, Sr. Unscd. Notes 1/15/11 c Transportation.1% Norfolk Southern, Sr. Unscd. Notes 4/1/18 U.S. Government Agencies.7% Federal National Mortgage Association, Notes 9/15/16 d Small Business Administration Participation Ctfs., Govt Gtd. Debs., Ser. 97-J 10/1/17 U.S. Government Agencies/ Mortgage-Backed31.9% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 126,249 d 4.50%, 2/1/39 10,260,755 d 5.00%, 10/1/186/1/37 21,405,908 d 28 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 5.50%, 11/1/221/1/38 27,445,309 d 6.00%, 7/1/1712/1/37 18,797,498 d 6.50%, 3/1/143/1/32 602,054 d 7.00%, 3/1/12 3,695 d 7.50%, 12/1/251/1/31 31,987 d 8.00%, 10/1/1910/1/30 14,749 d 8.50%, 7/1/30 1,030 d Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 3,415,545 d Multiclass Mortgage Participation Ctfs., Ser. 51, Cl. E, 10.00%, 7/15/20 162,622 d Multiclass Mortgage Participation Ctfs. (Interest Only Obligations), Ser. 2752, 2,117,436 d,e Multiclass Mortgage Participation Ctfs. (Interest Only Obligations), Ser. 2731, 2,138,324 d,e Multiclass Mortgage Participation Ctfs. (Interest Only Obligations) Ser. 2750, Cl. IK, 5.00%, 2,465,720 d,e Federal National Mortgage Association: 4.50% 21,855,000 d,f 5.00% 125,060,000 d,f 5.50% 33,325,000 d,f 6.00% 23,265,000 d,f 3.53%, 7/1/10 262,565 d 4.00%, 5/1/10 549,724 d 4.06%, 6/1/13 100,000 d 4.50%, 6/1/10 29,457 d 5.00%, 7/1/114/1/23 8,324,350 d 5.50%, 8/1/226/1/38 52,015,899 d 6.00%, 1/1/194/1/38 18,748,029 d 6.50%, 11/1/1010/1/32 220,920 d 7.00%, 9/1/147/1/32 80,063 d 7.50%, 3/1/123/1/31 22,701 d 8.00%, 5/1/133/1/31 33,316 d Pass-Through Ctfs., Ser. 2004-58, Cl. LJ, 5.00%, 7/25/34 6,533,985 d Grantor Trust, Ser. 2001-T11, Cl. B, 5.50%, 9/25/11 285,000 d Pass-Through Ctfs., Ser. 1988-16, Cl. B, 9.50%, 6/25/18 97,957 d The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I: 5.50%, 4/15/33 6.00%, 1/15/29 6.50%, 4/15/289/15/32 7.00%, 12/15/269/15/31 7.50%, 12/15/2611/15/30 8.00%, 1/15/3010/15/30 8.50%, 4/15/25 9.00%, 10/15/27 9.50%, 2/15/25 9.50%, 11/15/17 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 Government National Mortgage Association II: 6.50%, 2/20/317/20/31 7.00%, 11/20/29 U.S. Government Securities13.1% U.S. Treasury Bonds: 4.25%, 5/15/39 14,998,000 a 5.25%, 11/15/28 5,125,000 a U.S. Treasury Notes: 1.00%, 7/31/11 101,995,000 a 1.38%, 9/15/12 2.00%, 11/30/13 3.50%, 2/15/18 12,483,000 a Total Bonds and Notes (cost $1,370,179,652) Short-Term Investments3.3% U.S. Treasury Bills: 0.01%, 2/18/10 0.05%, 4/22/10 22,204,000 g Total Short-Term Investments (cost $40,901,518) 30 Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,848,000) 24,848,000 h Investment of Cash Collateral for Securities Loaned7.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $95,508,938) 95,508,938 h Total Investments (cost $1,531,438,108) 125.3% Liabilities, Less Cash and Receivables (25.3%) Net Assets 100.0% GOGeneral Obligations a Security, or portion thereof, on loan.At January 31, 2010, the total market value of the funds securities on loan is $92,903,562 and the total market value of the collateral held by the fund is $95,508,938. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2010, these securities had a total market value of $193,156,505 or 15.4% of net assets. c Variable rate securityinterest rate subject to periodic change. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. e Notional face amount shown. f Purchased on a forward commitment basis. g Held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Corporate Bonds State/Government General Obligations U.S. Government & Agencies Foreign/Governmental Asset/Mortgage-Backed Short-Term/Money Market Investments  Based on net assets. See notes to financial statements. The Fund 31 STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long U.S. Treasury 5 Year Notes 41 March 2010 U.S. Treasury 30 Year Bonds March 2010 Financial Futures Short U.S. Treasury 10 Year Notes March 2010 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 32 STATEMENT OF OPTIONS WRITTEN January 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5 Year Notes February 2010 @ 115.50 21,500,000 a 10-Year USD LIBOR-BBA, September 2012 @ 4.50 62,000,000 a 10-Year USD LIBOR-BBA, December 2010 @ 3.54 12,420,000 a 10-Year USD LIBOR-BBA, February 2010 @ 3.99 12,273,000 a 10-Year USD LIBOR-BBA, November 2012 @ 4.76 62,170,000 a Put Options: U.S. Treasury 5 Year Notes February 2010 @ 115.50 21,500,000 a 10-Year USD LIBOR-BBA, September 2012 @ 4.50 62,000,000 a 10-Year USD LIBOR-BBA, December 2010 @ 5.04 12,420,000 a 10-Year USD LIBOR-BBA, February 2010 @ 3.99 12,273,000 a 2-Year USD LIBOR-BBA, April 2010 @ 2.25 184,850,000 a 10-Year USD LIBOR-BBA, November 2012 @ 4.76 62,170,000 a (Premiums received $17,652,916) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 33 STATEMENT OF ASSETS AND LIABILITIES January 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $92,903,562)Note 1(c): Unaffiliated issuers Affiliated issuers Cash Cash denominated in foreign currencies Receivable for investment securities sold Dividends and interest receivable Unrealized appreciation on forward foreign currency exchange contractsNote 4 Receivable for shares of Common Stock subscribed Prepaid expenses and other receivables Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for investment securities purchased Liability for securities on loanNote 1(c) Outstanding options written, at value (premiums received $17,652,916)See Statement of Options Written Unrealized depreciation on swap contractsNote 4 Payable for shares of Common Stock redeemed Unrealized depreciation on forward foreign currency exchange contractsNote 4 Payable for futures variation marginNote 4 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated distributions in excess of investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $890,963 net unrealized appreciation on financial futures) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 34 STATEMENT OF OPERATIONS Six Months Ended January 31, 2010 (Unaudited) Investment Income ($): Income: Interest Income from securities lendingNote 1(c) Dividends; Affilated issuers Total Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Distribution feesNote 3(b) Custodian feesNote 3(c) Prospectus and shareholders reports Registration fees Professional fees Loan commitment feesNote 2 Directors fees and expensesNote 3(d) Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions Net realized gain (loss) on options transactions Net realized gain (loss) on financial futures Net realized gain (loss) on swap transactions Net realized gain (loss) on forward foreign currency exchange contracts Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions Net unrealized appreciation (depreciation) on financial futures Net unrealized appreciation (depreciation) on options transactions Net unrealized appreciation (depreciation) on swap transactions Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 35 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2010 Year Ended (Unaudited) July 31, 2009 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares Net assets received in connection with reorganizationNote 1  Dividends reinvested: Class A Shares Class B Shares Class C Shares Class I Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Class I Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Distributions in excess of investment incomenet 36 Six Months Ended January 31, 2010 Year Ended (Unaudited) July 31, 2009 Capital Share Transactions: Class A a Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued in connection with reorganizationNote 1   Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued in connection with reorganizationNote 1   Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended January 31, 2010, 211,701 Class B shares representing $2,607,219, were automatically converted to 211,639 Class A shares and during the period ended July 31, 2009, 1,076,760 Class B shares representing $12,320,922, were automatically converted to 1,076,645 Class A shares. See notes to financial statements. The Fund 37 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended January 31, 2010 Year Ended July 31, Class A Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations .95 Distributions: Dividends from investment incomenet Dividends from net realized gain on investments     Total Distributions Net asset value, end of period Total Return (%) c,d c c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income to average net assets e Portfolio Turnover Rate f d Net Assets, end of period ($ x 1,000) 1,157,588 1,125,878 1,257,597 a The fund commenced offering four classes of shares on May 13, 2008.The existing Investor shares were redesignated as Class A shares. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2010, July 31, 2009, 2008, 2007, 2006 and 2005 were 36.77%, 108.07%, 125.60%, 357.70%, 270.18% and 521.83%, respectively. See notes to financial statements. 38 Six Months Ended January 31, 2010 Year Ended July 31, Class B Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments c Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) d e e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f f Ratio of net expenses to average net assets g f f Ratio of net investment income to average net assets f f Portfolio Turnover Rate h e Net Assets, end of period ($ x 1,000) a From May 13, 2008 (commencement of initial offering) to July 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. h The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2010, July 31, 2009 and 2008 were 36.77%, 108.07% and 125.60%, respectively. See notes to financial statements. The Fund 39 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2010 Year Ended July 31, Class C Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c d d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e e Ratio of net expenses to average net assets f e e Ratio of net investment income to average net assets e e Portfolio Turnover Rate g d Net Assets, end of period ($ x 1,000) a From May 13, 2008 (commencement of initial offering) to July 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2010, July 31, 2009 and 2008 were 36.77%, 108.07% and 125.60%, respectively. See notes to financial statements. 40 Six Months Ended January 31, 2010 Year Ended July 31, Class I Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b 58 Net realized and unrealized gain (loss) on investments c Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments     Total Distributions Net asset value, end of period Total Return (%) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e f f f Ratio of net investment income to average net assets e Portfolio Turnover Rate g d Net Assets, end of period ($ x 1,000) a The fund commenced offering four classes of shares on May 13, 2008.The existing Institutional shares were redesignated Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended January 31, 2010, July 31, 2009, 2008, 2007, 2006 and 2005 were 36.77%, 108.07%, 125.60%, 357.70%, 270.18% and 521.83%, respectively. See notes to financial statements. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Intermediate Term Income Fund (the fund) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The funds investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. As of the close of business on December 17, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Directors, all of the assets, subject to the liabilities, of Dreyfus Premier Limited Term Income Fund (Limited Term Income) were transferred to the fund in exchange for corresponding class of shares of Common Stock of the fund of equal value. Shareholders of Class A, Class B and Class C shares of Limited Term Income received Class A shares of the fund and shareholders of Class I shares of Limited Term Income received Class I shares of the fund, in each case in an amount equal to the aggregate net asset value of their investment in Limited Term Income at the time of the exchange.The net asset value of the funds shares on the close of business December 17, 2008, after the reorganization was $11.09 for Class A, $11.08 for Class I, and a total of 1,676,218 Class A shares and 536,798 Class I shares, representing net assets of $24,536,722 (including $2,679,073 net unrealized depreciation on investments) were issued to shareholders of Limited Term Income in the exchange.The exchange was a tax-free event to the Limited Term Income shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 1.2 billion shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (500 million shares authorized), Class B (100 million shares autho- 42 rized), Class C (100 million shares authorized) and Class I (500 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options transactions, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over- 44 the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Directors. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: U.S. Treasury   Asset-Backed   Corporate Bonds   Foreign Government   Municipal Bonds   U.S. Government Agencies/ Mortgage-Backed   Residential Mortgage-Backed   Commercial Mortgage-Backed   Mutual Funds   Other Financial Instruments   Liabilities ($) Other Financial Instruments    Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. 46 The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
